In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00029-CR

______________________________



CORY DONIEL YOUNG, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 354th Judicial District Court

Hunt County, Texas

Trial Court No. 22,632







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION


 Cory Doniel Young appeals his conviction for possession with intent to deliver a controlled
substance (cocaine) in an amount of 400 grams or more.  See Tex. Health & Safety Code Ann.
§ 481.112(f) (Vernon 2003).  Young waived a jury trial and entered an open plea of guilty and a plea
of "true" to a prior felony conviction.  After a hearing on punishment, the trial court sentenced
Young to twenty-five years' imprisonment.  See Tex. Penal Code Ann. § 12.42(c)(1) (Vernon Supp.
2006). Young was represented by retained counsel at trial and by different, appointed, counsel on
appeal. 
	Appellate counsel filed a brief June 21, 2007, under the mandate of Anders v. California, 386
U.S. 738 (1967), and Ex parte Senna, 606 S.W.2d 329, 330 (Tex. Crim. App. 1980), and has
accordingly also filed a motion to withdraw.  Counsel sent Young a copy of the brief and advised
Young by letter that counsel believes there are no arguable contentions of error.  He also informed
Young of the right to review the record and file a pro se response.  Young has not filed a response,
nor has he requested an extension of time in which to file such a response. 
	Counsel has filed a brief that discusses the record and reviews the proceedings.  Counsel has
thus provided a professional evaluation of the record demonstrating why, in effect, there are no
arguable grounds to be advanced, as required by High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. [Panel Op.] 1978).  See also Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App.
1991).  Counsel concluded from his review of the record that there are no arguable points of error
to support the appeal.   
	Counsel further states in the brief that Young waived many of his constitutional rights, that
Young was admonished by the trial court orally and in writing of the range of punishment, and that
Young was aware there was no plea agreement and the trial court would decide his sentence. 
Counsel's statements are supported by the record.
	We have, likewise, independently reviewed the record and agree with counsel that there are
no arguable points of error in this case. (1)

	We affirm the trial court's judgment.

						Josh R. Morriss, III
						Chief Justice

Date Submitted:	August 27, 2007
Date Decided:		September 4, 2007

Do Not Publish

1. Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Young in this case.  No substitute
counsel will be appointed.  Should Young wish to seek further review of this case by the Texas Court
of Criminal Appeals, Young must either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review.  Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing that was
overruled by this Court.  See Tex. R. App. P. 68.2.  Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case.  See Tex. R. App. P. 68.3.  Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.
See Tex. R. App. P. 68.4.